Withdrawn Rejections
The rejection of claims 26-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10512708 (herein '708) is withdrawn because a Terminal Disclaimer was filed 7/20/2021 (Approved 7/20/2021).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kodokian (US20060078536) fails to make obvious oxidized natural polymer macromers that are also acrylated or methacrylated. One skilled in the art would not have been motivated to modify the oxidized natural polymer macromers as taught by Kodokian to further comprise acrylated or methacrylated groups in view of Alsberg (US20110008443), Domb (US20020012705) and Wang (New Carbo hydrate-Based Materials, J. Am. Chem. Soc. 1992, p.378), as a whole. Further, it would not have been prima facie obvious to provide a method of preparing a bioadhesive comprising crosslinking the oxidized polymers with branched poly(ethylene glycol) macromers and crosslinking the acrylate or methacrylate groups of the natural polymer macromers .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626